

RETENTION INCENTIVE AGREEMENT


This RETENTION INCENTIVE AGREEMENT (“Agreement”) is made, entered into, and
effective as of July 31, 2017 (the “Effective Date”), by and between Halyard
Health, Inc. (“Company”), and Christopher M. Lowery (“Employee”).


BACKGROUND


Employee is now and will continue to be employed at-will by the Company.
Employee is currently the Company’s Chief Operating Officer and the Company has
recently elected a new Chief Executive Officer (the “CEO”). The Company desires
to retain Employee’s services to facilitate a smooth CEO transition (the
“Transition”), and the Employee desires to assist the Company with such
Transition.


STATEMENT OF TERMS


In consideration of the payment of a retention incentive bonus to Employee by
the Company on the terms and conditions set forth herein, and the mutual
covenants, promises and conditions set forth in this Agreement, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.    No Right to Continued Employment; Employment at Will. Employee
acknowledges that he is employed at-will by the Company. This Agreement does not
grant, and shall not be construed as giving, Employee the right to employment or
continued employment for any certain period of time with the Company.
Accordingly, either party shall have the right to terminate the employment
relationship at any time for any reason, including termination prior to or
following the payment of any retention incentive bonus. Employee and the Company
agree that this Agreement does not create any rights in Employee beyond the
potential right to payment of the Retention Incentive Bonus (as defined below).


2.    Retention Bonus. If Employee meets all of the conditions and eligibility
requirements set forth below, the Company shall pay Employee a bonus (the
“Retention Incentive Bonus”) in the gross amount of $250,000.00, less applicable
withholdings and deductions. The Retention Incentive Bonus will be paid as a
lump sum, less applicable deductions and withholdings, within thirty (30) days
following the earlier of: December 15, 2017 (the “Transition End Date”), or the
termination of Employee by the Company without cause. The Company may withhold
from any amounts payable under this Agreement such federal, state, or local
taxes as shall be required to be withheld pursuant to any applicable law or
regulation. The Retention Incentive Bonus should be viewed as an indication of
the Company’s confidence in and appreciation of Employee’s abilities, and as an
additional form of compensation to meet a special purpose. The Retention
Incentive Bonus will be in addition to any other compensation or benefits
(including without limitation severance benefits) that Employee may otherwise be
eligible to receive, and is not a permanent or recurring element of Employee’s
compensation, nor will it impact any other element of compensation for which
Employee may otherwise be eligible.


3.    Eligibility. To be eligible for the Retention Incentive Bonus, Employee
must meet all of the following requirements:


(a)    Employee must continue to perform Employee’s assigned duties and
responsibilities in a satisfactory fashion. Whether Employee has performed his
or her duties in a satisfactory manner will be determined in the sole discretion
of the Company.






--------------------------------------------------------------------------------




(b)    Employee must take all actions reasonably requested by the Company to
facilitate the successful Transition.


(c)    Employee must remain in the employ of the Company through the Transition
End Date; provided, however, that if Employee is terminated involuntarily by the
Company without cause prior to the Transition End Date, Employee shall be deemed
to have satisfied this requirement for receipt of the Retention Incentive Bonus.


(e)    Employee must, prior to receipt of the Retention Incentive Bonus amount,
execute a full general release of claims and covenant not to sue in the form
provided by the Company (the “Release Agreement”) and not revoke such Release
Agreement within any revocation period specified in the Release Agreement.


4.    Term of Agreement. This Agreement shall terminate on the earliest of: (i)
the date that the Company fulfills its obligations set forth in Section 2
hereof; and (ii) Employee’s employment with the Company terminates for cause.


5.    Entire Agreement. This Agreement embodies the entire agreement of the
parties relating to the subject matter of this Agreement and supersedes all
prior agreements, oral or written, regarding the subject matter hereof and as to
retention or bonus payments to be made to Employee. No amendment or modification
of this Agreement will be valid or binding upon the parties unless made in
writing and signed by the parties.


6.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the state of Georgia without regard to conflicts of
law principles thereof.


7.    Enforcement. The provisions of this Agreement shall be deemed severable,
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof. It is understood and
agreed that no failure or delay by Company or Employee in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder.


8.    Acknowledgement. Employee agrees that he or she has read all the terms of
this Agreement and understands those terms. Employee is signing this Agreement
of his or her own free will in exchange for the Retention Incentive Bonus to be
paid to Employee.


9.    Section 409A. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986 (“the Code”) and applicable
Internal Revenue Service guidance and Treasury Regulations issued thereunder.
Nevertheless, the tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed. Neither the Company nor its directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by Employee as a result of the application of
Section 409A of the Code.




--------------------------------------------------------------------------------






IN WITNESS HEREOF, Company and Employee have each executed this Agreement as of
the Effective Date.




Halyard Health


By:
/s/ Joseph F. Woody
 
7-31-17
 
Joseph F. Woody
 
Date
 
Chief Executive Officer
 
 





Employee


 
 /s/ Christopher M. Lowery
 
7-31-17
 
Christopher M. Lowery
 
Date







